UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT

                      _____________________

                           No. 95-10423
                         Summary Calendar
                      _____________________

                        CARLEY J. LEWIS,

                                              Plaintiff-Appellant,

                             versus

                 SHIRLEY S. CHATER, Commissioner
                       of Social Security,

                                              Defendant-Appellee.

_________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                           (2:93CV00195)
_________________________________________________________________
                         December 27, 1995
Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Carley J. Lewis injured her back at work, and was awarded

Social Security disability insurance benefits for the period March

29, 1989, to January 20, 1991.   The district court held that the

record would not support a determination that Lewis, although

unable to perform the full range of sedentary work, is capable of

performing other work existing in significant numbers in the

economy, and it remanded her case to the Commissioner for further

analysis of her exertional and non-exertional limitations and

*
     Local Rule 47.5.1 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that rule, the court has determined that this opinion
should not be published.
residual functional capacity.      See, e.g., Muse v. Sullivan, 925

F.2d 785, 789 (5th Cir. 1991) (describing well-known five-step

sequential disability analysis in which the Commissioner has the

burden of showing, at step five, that the claimant's impairment

does not prevent the claimant from engaging in substantial gainful

activity).

      Lewis contends that the district court should have remanded,

instead, for an immediate award of disability benefits, because the

Commissioner failed to prove that she is capable of performing

substantial gainful activity.     It is within the district court's

discretion to remand to the Commissioner for a further hearing or

to direct the Commissioner to award benefits.       Stephens v. Chater,

No. 95-10424, slip op. at 2 (5th Cir. Oct. 16, 1995) (unpublished)

(citing Emory v. Sullivan, 936 F.2d 1092, 1095 (10th Cir. 1991)).

Because the record is not clear that Lewis is unable to engage in

any   substantial   gainful   activity    because   of   her   condition,

additional fact-finding is necessary, and a remand for an immediate

award of benefits is not appropriate.        See Dollar v. Bowen, 821

F.2d 530, 534-35 (10th Cir. 1987). Accordingly, the district court

did not abuse its discretion by remanding Lewis' case for further

proceedings.

                               AFFIRMED




                                 - 2 -